DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364).

Regarding claims 1 and 10, Stark discloses a crop input control system and method of use for an agricultural implement having a plurality of row units, comprising:
A planter row unit (3) having a trench opening system configured to open a seed trench in a soil surface into which seeds are deposited as the planter row unit advances in a forward direction of travel
A liquid conduit (29) in communication with a liquid source (8) containing a crop input, the liquid conduit having a liquid outlet (34) disposed rearward of the trench opening system
A positioning control actuator (5) operably supporting the liquid outlet vertically above the seed trench, the positioning control actuator adapted 

While Stark discloses the invention as described above including the desirability to automatically adjust the liquid outlet relative to the seed, it fails to specifically disclose that the positioning control actuator varies the transverse positioning of the liquid outlet.  Like Stark, Schaffert also discloses a liquid fertilizer delivery system for a planting device.  Unlike Stark, Schaffert discloses the desirability of being able to adjust the transverse position of the liquid outlet (via 220 – pgph 0028) with respect to the furrow/seed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the control actuator or Stark to change the transverse position of the seed outlet as taught by Schaffert as it would be applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)). 


Regarding claims 5 and 14, the combination discloses that the positioning control actuator modifies the pattern of liquid product discharged by the liquid outlet as the planter row unit advances in the forward direction of travel (Stark-column 3 lines 62-64 – adding a second chemical would change the pattern of the 1st chemical as it discharges through the output).



Claims 6-8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364) as applied to claims 1 and 10 above and further in view of De Lany et al. (9,560,797).

Regarding claims 6-8 and 15-17, the combination of Stark and Schaffert discloses the invention as described above, but fails to specifically disclose that the control actuator modifies an axial position of said nozzle along a direction of flow of said .


Response to Arguments
Applicant's arguments filed 12/24/21 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Stark fails to disclose transverse positioning of the liquid outlet and that Schaffert discloses rigid connections instead of an actuator.  Stark discloses the use of an actuator to adjust the position of the liquid outlet.  Stark discloses that the operator can use the actuator to easily control where the liquid fertilizer is placed in relation to the sown seed (column 2 lines 52-57).  Stark discloses that the distribution device allows for optimal placement of the liquid compound in relation to the seed.  Like Stark, Schaffert also discloses the distribution of liquid fertilizers with respect to sown seeds and the need for placing fertilizer in optimal In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination would not require the rigid mounting of Schaffert.  Schaffert is only used for the teaching of transverse adjustability.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671